Citation Nr: 0719122	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-43 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral great toe 
fungal infections.  

2.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1966 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the RO which 
denied service connection for fungal infection of the great 
toes, a bilateral knee disability, allergic dermatitis, and 
hyperactive airway disease.  In his substantive appeal, 
received in December 2004, the veteran indicated that he 
wished to perfect an appeal only as to the claimed for fungal 
infection of the great toes and bilateral knee disability.  A 
personal hearing before the undersigned member of the Board 
in Washington, DC was held in June 2005.  

In his substantive appeal in December 2004, and at the 
personal hearing in June 2005, the veteran stated his opinion 
that multiple joint arthritis and gout were related to his 
military service.  The Board notes that the RO, in a July 
2004 rating decision, found that new and material evidence 
had not been submitted to reopen the claim for polyarthalgia 
(claimed as degenerative arthritis/gout of the fingers, toes, 
feet, knees, and hips).  Since the veteran did not 
specifically express disagreement with the July 2004 rating 
decision, it is not clear from the record whether the veteran 
intended his statements as a notice of disagreement with the 
July 2004 rating decision that denied his request to reopen 
the previously denied claims.  As these matters are not 
inextricably intertwined with the issues developed for 
appellate consideration, they are referred to the RO for 
appropriate action.  The RO should contact the veteran to 
request that he clarify his intentions on this matter.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a fungal infection of 
the great toes at present which is related to service.  

3.  A bilateral knee disability was not present in service or 
until many years after service, and there is no competent 
medical evidence that any current bilateral knee disability 
is related to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a fungal infection of the great 
toes due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & West 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  

2.  The veteran does not have a bilateral knee disability due 
to disease or injury which was incurred in or aggravated by 
service, nor may arthritis of the knees be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & West 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claims, a letter dated 
in March 2003, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claims and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and available private medical records identified by 
him have been obtained and associated with the claims file.  
The veteran was afforded two VA examinations during the 
pendency of this appeal and also testified at a hearing 
before the undersigned member of the Board in June 2005.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for a 
fungal infection of the great toes and a bilateral knee 
disability, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman, 19 
Vet. App. 473.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  


Analysis

The veteran contends that he had chronic fungal infections of 
both great toes in service.  He testified that he had cycles 
where his nails would turn blue and fall off, and that it 
would take two to three years for them to grow back.  They 
would be normal for a year or so, then turn blue and fall off 
again.  The veteran testified that he never had any problems 
with his knees in service (T p.7), but believed that his 
current bilateral knee problems were related to service.  

The service medical records are silent for any complaints, 
treatment, abnormalities, or diagnosis referable to any 
fungal infections of the feet or toenails, or any knee 
problems.  The service medical records showed that the 
veteran was evaluated on numerous occasions for complaints of 
pain in his toes, feet, and ankles, but there were no 
complaints or findings for any type of fungal infection of 
the toes or feet, or any findings or abnormalities pertaining 
to his knees.  The veteran's separation examination in August 
1970 showed his feet and skin were normal.  

The veteran made no mention of a chronic fugal infection of 
the feet or any bilateral knee problems on his original 
application for VA compensation benefits in October 1978, or 
in a subsequent claim received in January 1983, and no 
pertinent complaints or abnormalities were noted on VA 
examination in February 1979, or on a private medical report 
received in March 1983.  

The first evidence of any knee problem was noted on a private 
medical report dated in December 2001.  At that time, the 
veteran reported a six week history of bilateral knee pain 
and denied any history of knee trauma.  The veteran 
subsequently underwent arthroscopic surgery of the left knee 
in May 2002, and of the right knee in June 2002.  (See April 
2003 private medical report).  The diagnoses included 
internal derangement and tear of the medial meniscus, 
bilaterally, with additional chondral injury of the left 
knee.  

The first reported complaint of a fungal infection of the 
great toes was on a general VA examination in April 2003.  At 
that time, the veteran's great toe nails were black and the 
nail beds were somewhat tender.  The diagnoses included 
chronic fungus infection of the big toenails and mild strain 
of the knees.  There were no pertinent abnormalities or 
diagnosis referable to a fungal infection of the great toes 
or feet on a subsequent VA foot examination in July 2004.  

In the instant case, while the veteran contends that he has 
had a chronic fungal infection of the great toes of both feet 
ever since service, he has not provided any competent 
evidence to substantiate that assertion.  As indicated above, 
the service medical records do not show any evidence of a 
fungal infection or any bilateral knee problems in service, 
and there was no evidence of any such problems until more 
than 31 years after discharge from service.  Likewise, 
arthritis of the knees was not shown until many years after 
service discharge, and no competent evidence has been 
presented which relates any current arthritis to service.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Inasmuch as there is no evidence of a fungal infection of the 
great toes or bilateral knee disability in service or until 
many years after discharge from service, and no competent 
medical evidence relating any current disability to service, 
the Board finds no basis for a favorable disposition of the 
veteran's appeal.  Accordingly, the appeal is denied.  


ORDER

Service connection for a fungal infection of the great toes, 
is denied.  

Service connection for a bilateral knee disability, is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


